Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 2, 9, 25, 30 and 31 are objected to because of the following informalities:  
	(a) in claim 2, line 2, “is” should be added after “builder”
             (b) in claim 9, line 4, “cocamidopropyl” before “betaine” (second occurrence) is misspelled
	(c) in claim 25, line  4, and claim 31, line 3, “GLDA” (at least the first occurrence) should be spelled out
	(d) in claim 30, line 5, “tot” before “about 30 wt-%” should be replaced with “to” Appropriate correction is required.

Claim Rejections - 35 USC § 112
Claims 2, 7, 9, 11, 13, 17, 30 and 31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 2, line 2 and claim 30, lines 3-4, the terms “PVA B-05” and “PVA B-17” are trade names. Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112, second paragraph. See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982). The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product. A trademark or trade name is used to identify a source of goods, and not the goods themselves. Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name. In the present case, the trademark/trade name is used to identify/describe a claimed product and, accordingly, the identification/description is indefinite.
 	In claim 7, line 4, claim 11, line 4, claim 13, line 2, claim 17, line 4, and claim 31, line 4, the terms “(C10-C16)” after “alkyl polyglucoside” are indefinite because it is not clear if the terms inside the parentheses are part of the claim limitation or not. It is suggested that the parentheses be deleted and the phrases be re-worded accordingly. 
	In addition, claim 11 is indefinite because the terms “a sulfonic acid salt, a sulfonate, a phosphoric acid ester, a carboxylic acid salt,” in lines 2-3 do not appear to fall into the category of amphoteric or nonionic surfactant in claim 10 to which this claim is dependent upon. 
	In addition, claim 13 is indefinite because “alkyl polyglucoside” in line 2 is not an amphoteric surfactant, rather a nonionic surfactant.  
	Clam 9 is indefinite in the recital of “glucoside” in line 2 because it does not appear to fall into the category of cationic, zwitterionic or anionic surfactant in claim 8 to which this claim is dependent upon. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-18, 20, 22-26, 28-30 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Song et al. (US 2020/0405587), hereinafter “Song.”
	Regarding claims 1, 3, 5-8, 24-25 and 28-29,  Song teaches a dissolvable solid fibrous shampoo article comprising fibrous elements comprising: (a) from about 1% to about 50%, by weight on a dry article basis of a polymeric structurant; (b) from about 10% to about 90%, by weight on a dry article basis, of a surfactant system wherein the surfactant system is substantially free or free of sulfate-based surfactants including alkyl sulfate and alkyl ether sulfate type of surfactant; (c) optionally a cationic polymer (see paragraphs [0005] and [0106]). The fibrous article is also referred to as a sheet (see paragraphs [0069] and [0090]). The polymeric structurant comprises one or more polyvinyl alcohols (see paragraph [0099]), and may further comprise starch (see paragraph [0102]) and carboxymethyl cellulose (see paragraph [0103], see also claim 2). The surfactant system can comprise a co-surfactant like an additional anionic surfactant like a sulfonate surfactant (see paragraphs [0122] and [0125]). The sulfonate surfactant may be selected from the group consisting of alpha olefin sulfonates, linear alkylbenzene sulfonates, sodium laurylglucosides hydroxypropylsulfonate, and mixtures thereof (see paragraph [0138]). In Example A, Song teaches a dissolvable article or sheet which comprises 33.6 wt% polyvinyl alcohol, 43.3 wt% disodium cocoyl glutamate (an anionic surfactant which reads on the first cleaning active of claims 5 and 6), 6.9 wt% lauramidopropyl betaine  (a zwitterionic surfactant which reads on claim 8), 11.5 wt% sodium cocoyl isethionate, 0.46 wt% ethylenediamineteraacetic acid (EDTA) (which reads on claims 24-25) (see Table 1). Please note that the above example is free of sulfate and ethoxylates. Song, however, fails to specifically disclose a dissolvable fibrous article or sheet comprising starch, cellulose and sodium laurylglucosides hydroxypropylsulfonate, say  in Example A above, as recited in claims 1 and 3; the incorporation of an alpha olefin sulfonate as recited in claim 7; and the incorporation of cellulose as recited in claims 28-29.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate starch and carboxymethyl cellulose, say into Example A, because a mixture of polyvinyl alcohol, starch and carboxymethyl cellulose is one preferred embodiment as polymeric structurants, and to also incorporate sodium laurylglucosides hydroxypropylsulfonate and alpha olefin sulfonate into Example  A because these are some of the suitable selections of sulfonate anionic co-surfactants taught by Song in paragraph [0138].   
	Regarding claim 2, Song teaches the features as discussed above. In addition, Song teaches that the polymeric structurants comprise one or more polyvinyl alcohols, wherein the one or more polyvinyl alcohols may exhibit a weight average molecular weight of from about 10,000 g/mol to about 40,000,000 g/mol, alternatively from about 40,000 g/mol to about 500,000 g/mol (see paragraph [0099]). Song, however, fails to specifically disclose the polyvinyl alcohol as having a polymerization degree of 500 (PVA B-05) and/or a polymerization degree of 1700 (PVA B-17).
Considering that Song teaches one or more polyvinyl alcohols having a weight average molecular weight of from about 10,000 g/mol to about 40,000,000 g/mol, or from about 40,000 g/mol to about 500,000 g/mol as discussed above, the subject matter as a whole would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the range disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness, see In re Malagari, 182 U.S.P.Q 549; In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990); In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). In addition, a prima facie case of obviousness exists because the claimed ranges "overlap or lie inside ranges disclosed by the prior art", see In re Wertheim, 541 F.2d 257,191 USPQ 90 (CCPA 1976; In re Woodruff; 919 F.2d 1575,16USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05(I).
Regarding claim 4, Song teaches the features as discussed above. In addition, Song teaches that the article can optionally comprise a plasticizer, for example, glycerin (see paragraphs [0236]-[0237]).
Regarding claim 9, Song teaches the features as discussed above. In addition, Song teaches the equivalency of lauramidopropyl betaine with cocamidopropyl betaine as zwitterionic surfactants (see paragraph [0155]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute the lauramidopropyl betaine in Example A with cocamidopropyl betaine because the substitution of art recognized equivalents as shown by Song in paragraph [0155] is within the level of ordinary skill in the art. In addition, the substitution of one zwitterionic surfactant for another is likely to be obvious when it does no more than yield predictable results.
Regarding claims 10-11, Song teaches the features as discussed above. In addition, Song teaches that the surfactants may comprise nonionic surfactants like alkyl polyglucoside (see paragraph  [0145]). 
Regarding claims 12-17, Song teaches the features as discussed above. In addition, Song teaches that the surfactants may comprises nonionic surfactants like alkyl polyglucoside (see paragraph  [0145]), at least an amphoteric or zwitterionic surfactant like cocamidopropyl betaine, lauramine oxide and mixtures thereof (see paragraph [0155]). 
Regarding claim 18, Song teaches the features as discussed above. In addition, Song teaches an optional ingredient like preservative (see paragraph [0247]). 
Regarding claims 20,  Song teaches the features as discussed above. In addition, Song teaches an optional ingredient like enzymes (see paragraph [0247]). 
Regarding claims 22-23, Song teaches the features as discussed above. In addition, Song teaches that the article can optionally include silicone conditioning agents (which also read on release agents) (see paragraph [0248]).
Regarding claim 26, Song teaches the features as discussed above. In addition, Song teaches an optional ingredient like fragrances (see paragraph [0247]). 
	Regarding claim 30, Song teaches the features as discussed above. As discussed above, Song teaches that the polymeric structurants comprise one or more polyvinyl alcohols, wherein the one or more polyvinyl alcohols may exhibit a weight average molecular weight of from about 10,000 g/mol to about 40,000,000 g/mol, alternatively from about 40,000 g/mol to about 500,000 g/mol (see paragraph [0099]). Song also teaches that the polymeric structurants preferably comprise one or more polyvinyl alcohols and starch (see paragraph [0102]), wherein the amount of the polymeric structurants is from about 1% to 90% by weight on a dry dissolvable fibrous article basis (see paragraph [0096]). Song also teaches that the surfactant system can comprise a co-surfactant like an additional anionic surfactant like a sulfonate surfactant (see paragraphs [0122] and [0125]), wherein the sulfonate surfactant may be selected from the group consisting of alpha olefin sulfonates, linear alkylbenzene sulfonates, sodium laurylglucosides hydroxypropylsulfonate, and mixtures thereof (see paragraph [0138]), and wherein the total level of co-surfactant can be from about 0.5% to about 50% by weight of the article on a dry dissolvable fibrous article basis (see paragraph [0123]). Song also teaches that the article can optionally comprise from about 1 wt% to about 25 wt% plasticizer, for example, glycerin (see paragraphs [0236]-[0237]). Song, however, fails to specifically disclose the first substrate comprising polyvinyl alcohol  having a polymerization degree of 500 (PVA B-05) and a polymerization degree of 1700 (PVA B-17) in amounts as those recited, the second substrate comprising up to about 30 wt% starch, and sodium lauroylglucosides hydroxypropylsulfonate, glycerin and alpha olefin sulfonate in their recited amounts.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to prepare a dissolvable article or sheet comprising PVA B-05, PVA B-17, starch, sodium lauroylglucosides hydroxypropylsulfonate, glycerin and alpha olefin sulfonate in their optimum amounts because the teachings of Song encompass these ingredients and proportions thereof.  Regarding the specific proportions of the above ingredients and the molecular weights of each of the recited PVAs, considering the above teachings of Song, the subject matter as a whole would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the range disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness, see In re Malagari, 182 U.S.P.Q 549; In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990); In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). In addition, a prima facie case of obviousness exists because the claimed ranges "overlap or lie inside ranges disclosed by the prior art", see In re Wertheim, 541 F.2d 257,191 USPQ 90 (CCPA 1976; In re Woodruff; 919 F.2d 1575,16USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05(I).
Regarding claim 32, Song teaches the features as discussed above. Even though Song does not disclose a laundry use of the dissolvable article or sheet, considering that Song teaches similar components with overlapping proportions, the dissolvable article or sheet may be configured to be used as a laundry sheet. 

Claims 19, 21 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Song as applied to claims 1-18, 20, 22-26, 28-30 and 32 above, and further in view of Omer et al. (WO 2007/076466), hereinafter “Omer.”
Regarding claims 19, 21 and 27, Song teaches the features as discussed above. Song, however, fails to disclose potassium sorbate as the preservative as recited in claim 19, the enzyme is amylase enzyme as recited in claim 21, and the fragrance is an essential oil as recited in claim 27.
Omer, an analogous art, teaches a film containing composition that is useful for personal care like shampoos (see abstract and paragraph [0003], which comprises actives like essential oils (see paragraph [0033], preservatives like potassium sorbate (see paragraph [0034]), and enzymes like amylase (see paragraphs [0035]-[0036] and [0038]). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize potassium sorbate as the preservative, amylase as the enzyme and essential oil as the fragrance and because these are typical preservative, enzyme and fragrance in a similar composition as taught by Omer. 

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Song as applied to claims 1-18, 20, 22-26, 28-30 and 32 above, and further in view of Scheunemann et al. (US 2019/0216713), hereinafter “Scheunemann.”
Regarding claim 31, Song teaches the features as discussed above, in particular those discussed regarding claim 30. In addition, Song teaches 0.46 wt% EDTA (see Example A in Table 1). Song also teaches that the surfactants may comprises nonionic surfactants like alkyl polyglucoside (see paragraph  [0145]), wherein the total nonionic surfactant is from about 0% to about 25% by weight of the dry dissolvable fibrous article basis (see paragraph [0150], and at least an amphoteric or zwitterionic surfactant like cocamidopropyl betaine, lauramine oxide and mixtures thereof (see paragraph [0155]), wherein the total level of the zwitterionic surfactant may be from about 0.5% to about 20% by weight of the dry dissolvable fibrous article basis (see paragraph [0157]).  Song, however, fails to further incorporate cocamidopropyl betaine, tetrasodium GLDA, alkylpolyglucoside and lauramine oxide in their recited amounts. 
Scheunemann, an analogous art in hair shampoos (see paragraph [0020]), teaches the equivalency of EDTA with tetrasodium glutamate diacetate (GLDA) as complexing agents (see paragraph [0125]). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute the EDTA of Song with tetrasodium GLDA because the substitution of art recognized equivalents as shown by Scheunemann is within the level of ordinary skill in the art. In addition, the substitution of one chelating agent for another is likely to be obvious when it does no more than yield predictable results. It would also have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further incorporate cocamidopropyl betaine, alkylpolyglucoside and lauramine oxide in their optimum amounts because the teachings of Song encompass these ingredients and proportions thereof. Regarding their specific proportions, considering the teachings of Song above, the subject matter as a whole would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the range disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness, see In re Malagari, 182 U.S.P.Q 549; In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990); In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). In addition, a prima facie case of obviousness exists because the claimed ranges "overlap or lie inside ranges disclosed by the prior art", see In re Wertheim, 541 F.2d 257,191 USPQ 90 (CCPA 1976; In re Woodruff; 919 F.2d 1575,16USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05(I).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references are considered cumulative to or less material than those discussed above. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORNA M DOUYON whose telephone number is (571)272-1313. The examiner can normally be reached Mondays-Fridays; 8:00 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





                                                                      /LORNA M DOUYON/                                                                      Primary Examiner, Art Unit 1761